Citation Nr: 0528690	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  03-36 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an effective date earlier than March 19, 1999, 
for a 40 percent disability evaluation for chronic 
prostatitis with benign prostate hypertrophy.



ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1970 to April 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

By an August 2002 rating decision (pursuant to a March 2002 
Board decision), the RO granted service connection for 
chronic prostatitis with benign prostatic hypertrophy.  An 
evaluation of 20 percent was assigned effective October 16, 
1997, and an evaluation of 40 percent was assigned effective 
January 7, 2000.  In October 2002, the veteran submitted a 
statement arguing that the 40 percent evaluation should be 
effective from October 16, 1997, the date of service 
connection.  

In August 2004, the Board, inter alia, remanded this issue 
for further development.  By a July 2005 rating decision, the 
RO assigned the veteran's 40 percent disability evaluation 
for his service-connected chronic prostatitis with benign 
prostate hypertrophy effective from March 19, 1999.  The 
matter is now again before the Board for disposition.  


FINDING OF FACT

Prior to March 19, 1999, the veteran's service-connected 
chronic prostatitis with benign prostate hypertrophy was 
manifested by nocturia no more than two to three times a 
night; it was not shown to be manifested by daytime voiding 
intervals of less than one hour and did not require the 
wearing of absorbent materials.   




CONCLUSION OF LAW

The criteria for an effective date prior to March 19, 1999 
for an evaluation of 40 percent for the veteran's service-
connected chronic prostatitis with benign prostate 
hypertrophy, have not been met.  38 U.S.C.A. §§ 1155, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 4.115a, 4.115b, 
Diagnostic Code 7527 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's assertions; VA treatment records; VA examination 
reports; VA medical opinions; and, private medical reports 
from Dr. Ronald D. Davis and Ridgeland Family Medical Center.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all the evidence submitted by the appellant or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.

				I.  Effective Date

The effective date of an award of increased compensation is 
the earliest date that it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within a year from that date; otherwise, the effective date 
is the later of the date of increase in disability or the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126-
27 (1997).  

In Harper v. Brown, 10 Vet. App. 125, 126-27 (1997), the 
Court held that "38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided that the claim is received within one 
year after the increase)."  Id.  The Court further stated 
that the phrase "otherwise, date of receipt of claim" 
provides the applicable effective date when a factually 
ascertainable increase occurred more than one year prior to 
receipt of the claim for increased compensation.  Id.; see 
also VAOPGCPREC 12-98 at 2.  That is, because neither 38 
U.S.C. § 5110(b)(2) nor 38 C.F.R. § 3.400(o)(2) refer to the 
date of the claim as the effective date of an award of 
increased disability compensation, the effective date for 
increased disability compensation is the date on which the 
evidence establishes that a veteran's disability increased, 
if the claim is received within one year from such date.  The 
effective date of an increased rating would be the date of 
claim only if the claim is not received within the year 
following the increase in disability, as explained in Harper.  
VAOPGCPREC 12-98 at 3.

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise, in other 
words, that the service-connected disability must have 
increased in severity to a degree warranting an increase in 
compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 
(1992) (noting that, under section 5110(b)(2) which provides 
that the effective date of an award of increased compensation 
shall be the earliest date of which it is ascertainable that 
an increase in disability had occurred, "the only cognizable 
'increase' for this purpose is one to the next disability 
level" provided by law for the particular disability).  Thus, 
determining whether an effective date assigned for an 
increased rating is correct or proper under the law requires 
(1) a determination of the date of the receipt of the claim 
for the increased rating as well as (2) a review of all the 
evidence of record to determine when an increase in 
disability was "ascertainable."  Id. at 521.

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2004).  A claim is a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement, to a benefit.  38 C.F.R. 
§§ 3.1(p); 3.155 (2004).

The Board stresses that in addition to an informal claim as 
defined above, there is another type of informal claim.  
Specifically, a report of an examination or hospitalization 
will be accepted as an informal claim for benefits under 
existing law, if the report relates to a disability which may 
establish entitlement.  The date of outpatient or hospital 
examination or date of admission to a VA hospital will be 
accepted as the date of receipt of a claim.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.157(b)(1).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that 38 C.F.R. § 
3.157(b)(1) does not require the veteran to identify the 
report as a claim or to identify the benefits sought.  
Servello v. Derwinski, 3 Vet. App. 196, 199 (2002).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).    

All potentially applicable diagnostic codes must be 
considered when evaluating disability.  However, care must be 
taken not to evaluate the same manifestations of disability 
under more than one applicable code.  This would constitute 
"pyramiding."  See 38 C.F.R. § 4.14 (2004).  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  
When applying the rating schedule, it is not expected, 
especially with the more fully described grades of 
disabilities that all cases will show all the findings 
specified.  38 C.F.R. § 4.21 (2004).  

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2004).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2004).

Effective dates for the claimed benefits are assigned with 
reference to the date that the claim was filed.  See 38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Hazan, 10 
Vet. App. at 521. The Board reiterates that service 
connection was granted for chronic prostatitis with benign 
prostatic hypertrophy with an evaluation of 20 percent 
effective October 16, 1997, and an evaluation of 40 percent 
effective January 7, 2000.  October 16, 1997 is the date the 
veteran's claim for service connection was received.  The 
veteran has asserted that the effective date of the 40 
percent rating should be October 16, 1997.  He has not 
asserted that any date other than October 16, 1997 is the 
proper date of claim.  The Board again notes that, by a July 
2005 rating decision, the RO assigned a 40 percent evaluation 
for the veteran's service-connected chronic prostatitis with 
benign prostatic hypertrophy effective March 19, 1999.  
Accordingly, the issue currently before the Board is 
entitlement to an effective date earlier than March 19, 1999, 
for a 40 percent disability evaluation for chronic 
prostatitis with benign prostate hypertrophy.
    
The veteran's condition is evaluated under Diagnostic Code 
(DC) 7527.  Prostate gland injuries, infections, hypertrophy, 
postoperative residuals, are rated on the basis of voiding 
dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115b, DC 7527.

Urinary tract infections (38 C.F.R. § 4.115a) requiring long-
term drug therapy, one to two hospitalizations per year 
and/or requiring intermittent intensive management warrant a 
10 percent rating.  Urinary tract infections where the 
evidence shows recurrent symptomatic infection requiring 
drainage and frequent hospitalization (greater than two times 
per year) and/or requiring continuous intensive management 
warrant a 30 percent rating.  Id.

Voiding dysfunction (38 C.F.R. § 4.115a) manifested by 
continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence, requiring the 
use of an appliance or the wearing of absorbent materials 
which must be changed more than 4 times per day warrants a 60 
percent disability rating.  Such disability requiring the 
wearing of absorbent materials which must be must be changed 
2 to 4 times per day warrants a 40 percent disability rating.  
A 20 percent rating is assigned for disability requiring the 
wearing of absorbent materials which must be changed less 
than two times a day.

Urinary frequency with a daytime voiding interval between two 
and three hours, or; awakening to void two times per night, 
warrants a 10 percent rating, with a daytime voiding interval 
between one and two hours, or; awakening to void three to 
four times per night, warrants a 20 percent rating, and with 
daytime voiding interval less than one hour, or; awakening to 
void five or more times per night, warrants a 40 percent 
rating.  Id.

Obstructive voiding symptomatology with or without stricture 
disease requiring dilatation one to two times per year 
warrants a noncompensable evaluation.  Marked obstructive 
voiding symptomatology (hesitancy, slow or weak stream, 
decreased force of stream) with any one or a combination of: 
post void residuals greater than 150 cc; uroflowmetry, with a 
marked diminished peak flow rate (less than 10 cc/sec); 
recurrent urinary tract infections secondary to obstruction; 
or stricture disease requiring periodic dilatation every two 
to three months, warrants a 10 percent rating and urinary 
retention requiring intermittent or continuous 
catheterization warrants a 30 percent rating.  Id.

The relevant medical evidence in this case includes a January 
7, 1996 private medical report noted that the veteran 
complained in a phone call of burning at the head of the 
penis when he urinated.  A January 17, 1996 report stated 
that it was a follow-up for a urinary tract infection or 
prostatitis.  It was noted that he was unable to urinate.  A 
March 1997 report stated that the veteran complained of a 
urinary tract infection that he reported began two nights 
prior with frequency and burning.  A June 1997 report stated 
that the veteran was still having urinary frequency and noted 
that he was waking up two to three times a night.  The 
assessment was prostatism and benign prostatic hypertrophy.  
It was stated that the veteran was referred to Ron Davis for 
evaluation of his urinary frequency.  However, a November 5, 
1997 report noted that the veteran had not seen Dr. Ron Davis 
and noted further that he had filed a claim with VA.  

A March 19, 1999 report from Dr. Ronald D. Davis stated that 
the veteran was on Hytrin with good results, except for 
nocturia four to five times.  The Board notes that this 
report was the basis for the assignment of the 40 percent 
disability evaluation effective March 19, 1999 in the July 
2005 rating decision.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim.  
In summary, the medical evidence does not demonstrate that 
the veteran's disability was in excess of the 20 percent 
rating in effect prior to March 19, 1999.  38 U.S.C.A. §§ 
1155, 5110; 38 C.F.R. §§ 3.400, 4.115a, 4.115b.  Prior to 
March 19, 1999, the evidence shows that the veteran was 
waking up two to three times a night to urinate.  In order to 
warrant a 40 percent evaluation, the evidence must show that 
the veteran awakened to void five or more times per night or 
that he had daytime voiding intervals of less than one hour.  
Such is not illustrated by the medical evidence of record.  
Nor does the evidence show that the veteran was required to 
wear absorbent materials prior to March 19, 1999.  
Accordingly, the veteran's claim must be denied.   

The benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 
    
					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, an August 2004 letter indicated 
to the veteran that, with regard to his claim of entitlement 
to an earlier effective date, VA needed additional evidence, 
such as a statement from his doctor containing physical and 
clinical findings, the results of any laboratory tests or X-
rays, and the dates of examinations and tests.  He was also 
instructed to furnish the dates and places of VA medical 
treatment, or treatment authorized by VA.  In addition, the 
September 2003 statement of the case (SOC) listed 38 C.F.R. 
§ 3.400.   

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
Here, the August 2004 letter informed the veteran that that 
VA's duty to assist included developing for all relevant 
records from any federal agency (to include military records, 
VA medical records, or Social Security Administration 
records), and making reasonable efforts to get relevant 
records not held by a federal agency (to include from state 
or local governments, private doctors and hospitals, or 
current or former employers).  
     
In addition, the September 2003 SOC and July 2005 
supplemental statement of the case (SSOC) reiterated the 
above-described duties, stating that provided certain 
criteria were met, VA would make reasonable efforts to help 
him to obtain relevant records necessary to substantiate his 
claims, to include developing for all relevant records not in 
the custody of a Federal department or agency, see 38 C.F.R. 
§ 3.159(c)(1) (2004), to include records from State or local 
governmental sources, private medical care providers, current 
or former employers, and other non-Federal government 
sources.  He was further advised that VA would make efforts 
to obtain records in the custody of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c)(2) (2004).  Finally, he was 
notified that VA would obtain his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  See 38 
C.F.R. § 3.159(c)(3) (2004).  Given the foregoing, the Board 
finds that VA has complied with its duty to notify the 
appellant of the duties to obtain evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002). 
 
The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

Here, the August 2004 VCAA notice letter sent to the veteran 
specifically requested that the veteran inform VA of any 
evidence or information that he thought would support his 
appeal.  The letter further stated that if such evidence was 
in his possession, he was to send it to VA.  Moreover, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  For instance, the SOC and July 2005 SSOC included the 
language of 38 C.F.R. § 3.159(b)(1), from which the Court 
obtained the fourth notice element.  Thus, the VCAA notice 
letter, combined with the SOC and SSOC, clearly comply with 
the section 5103 content requirements, to include 38 C.F.R. 
§ 3.159(b)(1).  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

Therefore, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

An effective date earlier than March 19, 1999, for a 40 
percent disability evaluation for chronic prostatitis with 
benign prostate hypertrophy, is denied.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


